Citation Nr: 1017255	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  06-26 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a disability 
manifested by shin splints.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1977 to November 1978.    

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal of a rating decision, dated in July 2003, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The Veteran subsequently relocated and the 
Houston, Texas RO is currently handling the appeal.  

In July 2009, the Board returned the case to the RO for 
additional due process development, and the case was 
subsequently returned to the Board for further appellate 
review.  


REMAND

A preliminary review of the record following its return to 
the Board discloses a need for further development prior to 
any further appellate review.  The Board remanded the case to 
the RO in July 2009, in part to schedule the Veteran for a 
hearing conducted by a Veterans Law Judge at the Waco RO.  
The Veteran subsequently relocated and the Houston RO 
scheduled her for a hearing.  The RO sent a letter to the 
Veteran in October 2009, notifying her of the hearing 
scheduled in February 2010.  However, the notification letter 
was returned as undeliverable in November 2009, and the 
Veteran consequently did not show for the hearing in February 
2010.  

Ordinarily, when an appellant fails to appear for a scheduled 
Board hearing, the appellant must request a new hearing date, 
which must be in writing and filed within 15 days of the 
originally scheduled hearing date.  Such a motion for a new 
hearing must explain the reasons for the failure to appear 
for the hearing and why a timely request for a new hearing 
date could not have been submitted.  See 38 C.F.R. 
§ 20.704(d) (2009).  In this case, the Veteran was not 
notified of the hearing in the first instance.  Given such a 
circumstance, the Board finds that there is good cause for 
the Veteran's failure to appear for the February 2010 hearing 
and that she should have the opportunity to appear for a new 
hearing.  38 C.F.R. § 20.704 (2009).  By this document, the 
Veteran is duly informed of the Board's decision to grant her 
a new hearing.  

A letter sent to the Veteran from the Board in April 2010 
lists a new address for the Veteran, and her current 
residence appears to be located closer to Waco than Houston.  

Therefore, in order to fully and fairly adjudicate the 
Veteran's appeal, this case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., for the 
following action:

Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge at 
the RO located closest to the Veteran and 
at the earliest opportunity.  

The purpose of this REMAND is to afford the Veteran a 
hearing, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The Veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until she is notified.  



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

